Title: From James Madison to Noah Webster, 12 October 1804
From: Madison, James
To: Webster, Noah


Sir
Washington October 12. 1804
I recd. during a visit to my farm your letter of Aug. 20. and hoped that I should in that situation have found leisure to give it as full an answer as my memory and my papers would warrant. An unforeseen pressure of public business, with a particular one of private business interesting to others as well as to myself, having disappointed me, I find myself under the necessity of substituting the few brief remarks which a return to the occupations of this place, and the absence of my papers, will admit.
I had observed as you have done that a great number of loose assertions have at different times been made with respect to the origin of the Reform in our system of Fedl Govt. and that this has particularly happened on the late occasion which so strongly excited the effusions of party & personal zeal for the fame of Genl. Hamilton.
The change in our Govt. like most other important improvements ought to be ascribed rather to a series of causes, than to any particular & sudden one, and to the participation of many, rather than to the efforts of a single Agent. It is certain that the general idea of revising & enlarging the scope of the federal Authority, so as to answer the necessary purposes of the Union, grew up in many minds, and by natural degrees, during the experienced inefficacy of the Old Confederation. The discernment of Genl. Hamilton must have rendered him an early patron of the idea. That the public attention was called to it by yourself at an early period is well known.
In common with others, I derived from my service in the old Congress during the latter stages of the Revolutionary war, a deep impression of the necessity of invigorating the Fedl. Authority. I carried this impression with me into the Legislature of Virginia; where in the year 1784, if my recollection does not fail me, Mr. Henry co-operated with me & others in certain Resolutions calculated to strengthen the hands of Congress.
In 1785. I made a proposition with success in the Legislature of the same State, for the appt. of Commissrs. to meet at Annapolis such Comsrs. as might be appointed by other States, in order to form some plan for investing Congress with the regulation & taxation of Commerce. This I presume to be the proceeding which gave you the impression that the first proposal of the present Constitution was then made. It is possible that something more might have been the subject of conversation, or may have been suggested in debate, but I am induced to believe that the meeting at Annapolis was all that was regularly proposed at that Session. I would have consulted the Journals of it, but they were either lost or mislaid.
Altho’ the Step taken by Virginia was followed by the greater number of the States, the attendance at Annapolis was both so tardy and so deficient, than [sic] nothing was done on the subject immediately committed to the Meeting. The Consultations took another turn. The expediency of a more radical reform than the Commissioners had been authorized to undertake, being felt by almost all of them, and each being fortified in his sentiments & expectations by those of others, and by the information gained as to the general preparation of the public mind, it was concluded to recommend to the States a meeting at Philada. the ensuing year, of Commissrs. with authority to digest & propose a new & effectual system of Govt. for the Union. The manner in which this idea rose into effect, makes it impossible to say with whom it more particularly originated. I do not even recollect the member who first proposed it to the Body. I have an indistinct impression that it recd. its first formal suggestion from Mr. Abraham Clark of N. Jersey. Mr. Hamilton was certainly the member who draughted the address.
The Legislature of Virginia was the first I believe that had an opportunity of taking up the recommendation, and the first that concurred in it. It was thought proper to express its concurrence in terms that would give the example as much weight & effect as possible; and with the same view to include in the Deputation, the highest Characters in the State, such as the Governor & Chancellor. The same policy led to the appointment of General Washington who was put at the head of it. It was not known at the time how far he would lend himself to the occasion. When the appointment was made known to him, he manifested a readiness to yield to the wis[h]es of the Legislature; but felt a scruple from his having signified to the Cincinnati that he could not meet them at Philada. near about the same time, for reasons equally application to the other occasion. Being in correspondence with him at the time and on the occasion, I pressed him to Step over the difficulty. It is very probable that he might consult with others, particularly Mr. Hamilton, and that their or his exhortations & arguments may have contributed more than mine to his final determination.
When the Convention as recommended at Annapolis took place at Philada. the Deputies from Virginia supposed, that as that State had been first in the successive steps leading to a revision of the Federal System, some introductory propositions might be expected from them. They accordingly entered into consultation on the subject, immediately on their arrival at Philada. and having agreed among themselves on the outline of a plan, it was laid before the Convention by Mr. Randolph at that time Govr. of the State as well as member of the Convention. This project was the basis of its deliberations; and after passing through a variety of changes in its important as well its letter features, was developed and amended into the Form finally agreed to.
I am afraid that this sketch will fall much short of the object of your letter. Under more favorable circumstances I might have made it more particular. I have often had it in idea to make out, from the materials in my hands, and within my reach, as minute a Chronicle as I could, of the Origin & progress of the last revolution in our Government. I went through such a task with respect to the Declaration of Independence, and the old Confederation, whilst a member of Congress in 1783; availing myself of all the circumstances to be gleaned from the public archives, and from some auxiliary sources. To trace in like manner a Chronicle or rather a history of our present Constitution, would in several points of view be Still more curious & interesting; and fortunately the materials for it are far more extensive. Whether I shall ever be able to make such a contribution to the annals of our Country, is rendered every day more and more uncertain.

I will add only that in the slight view which I have taken of the subject to which you have been pleased to invite my recollections, it is to be understood, that in confining myself so much to the proceedings of Virginia, and to the agency of a few individuals, no exclusion of other States or persons is to be implied, whose share in the transactions of the period may be unknown to me. With great respect & esteem I remain Sir Yr Most Obedt. servt
James Madison
